In re Ledbetter, Lucy Wilinda; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writ; to the Court of Appeal, Second Circuit, No. 23380-CW; Parish of Red River, 39th Judicial District Court, No. 28,038.
Prior report: La.App., 588 So.2d 115.
Granted. Judgment of the court of appeal granting summary judgment is vacated. Summary judgment denied. There are genuine issues of material fact. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., and LEMMON, J., would grant the writ and docket.
HALL, J., recused.
CALOGERO, C.J., and LEMMON, J., would grant rehearing.
HALL, J., recused on rehearing.